— Order, Supreme Court, New York County (Diane A. Lebedeff, J.), entered August 14, 1991, which denied defendants’ motion to vacate their default on plaintiffs motion for summary judgment in lieu of complaint, unanimously affirmed, without costs.
RPAPL 1301 (3) does not bar plaintiff from maintaining this action to enforce defendants’ guarantees, since the debt sought to be enforced in the separate mortgage foreclosure action is separate and distinct from that guaranteed by defendants herein. Accordingly, as the IAS held, defendants have failed to set forth a meritorious defense sufficient to vacate the default. Concur — Murphy, P. J., Rosenberger, Ellerin and Kassal, JJ.